The opinion of the court was delivered
Pee Cubiam.
This ease involves the legal propriety of the Governor’s warrant for the extradition of Robert S. Prank to the State of Texas. The County Court sustained his action and the Appellate Division affirmed.
We have examined the record and agree that no basis for intervention by the judicial branch of the government has been shown.
Affirmed.
For affirmance—Chief Justice Weinteaub and Justices Jacobs, Peancis, Peoctoe, Goldmann, Schettino and Haneman—7.
For reversal—None.